United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1082
                                     ___________

David Cazzell,                      *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Bass Pro Shops Tracker Marines      *
Group,                              * [UNPUBLISHED]
                                    *
            Appellee.               *
                               ___________

                               Submitted: November 17, 2009
                                  Filed: December 16, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       David Cazzell appeals the district court’s1 dismissal of his employment-
discrimination action. Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam), we agree with the district court that Cazzell failed to state
a claim. Further, the court’s denial of Cazzell’s various motions does not provide a
basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
-2-